IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JOSEPH JAMES TAYLOR,                 :   No. 23 EAP 2014
                                     :
                     Appellant       :   Appeal from the Order dated 03/25/2014
                                     :   (entered on 03/26/2014) in the
                                     :   Commonwealth Court at No. 236 MD 2012
            v.                       :
                                     :
                                     :
PATRICK CURRAN, SERGEANT,            :
MICHAEL WENEROWICZ, WARDEN,          :
JOHN E. WETZEL, SECRETARY OF         :
CORRECTIONS, TOM CORBETT,            :
GOVERNOR,                            :
                                     :
                     Appellees       :


                                 ORDER


PER CURIAM
     AND NOW, this 15th day of December, 2014, the Order of the Commonwealth

Court is AFFIRMED.